Citation Nr: 1003655	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-41 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) from an august 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.

In December 2009, the Veteran testified at a hearing before 
the undersigned using video-conferencing technology; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in 
service and is not attributable to service, and an organic 
disease of the nervous system was not manifest within one 
year of separation from service.

2.  Tinnitus was not manifest in service and is not 
attributable to service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein. 38 
U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  For claims such as this one 
pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 
was amended to eliminate the requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a May 2003 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claims for service 
connection for bilateral hearing loss.  This letter also told 
the Veteran that the RO would make reasonable efforts to help 
him get evidence, including records from Federal agencies, to 
support his claim, but that the Veteran would have to give 
the RO sufficient information about these records to enable 
it to request them.  Thus, the letter satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the August 2007 supplemental statement of 
the case and in an April 2008 letter.  While such 
notification was not followed by readjudication of the claim, 
cf. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(timing deficiency may be cured by readjudication of claim), 
any error in this regard is not prejudicial because the 
claims are being denied, so no disability rating or effective 
date is being assigned.  See 38 C.F.R. § 19.9(a)(1) (remand 
required only when further action "is essential for a proper 
appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 
2002) (Court must take due account of the rule of prejudicial 
error); Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (a 
reviewing court, in considering the rule of prejudicial 
error, is precluded from applying a mandatory presumption of 
prejudice rather than assessing whether, based on the facts 
of each case, the error was outcome determinative).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  The RO also requested records from the 
Social Security Administration (SSA) relating to its 
determination that the Veteran was disabled.  In response, 
the SSA indicated that it could not send the requested 
records because they did not exist and that further efforts 
to obtain them would be futile, because, after exhaustive and 
comprehensive searches, they were not able to locate the 
records.  Thus, in ending in efforts to obtain these SSA 
records, the RO complied with its duty to assist the Veteran.  
See 38 C.F.R. § 3.159(c)(2) (allowing VA to end its efforts 
to obtain Federal records when advised by the Federal 
department or agency that the requested records do not exist 
or the custodian does not have them).  In addition, the 
Veteran was afforded a June 2003 VA audiological examination 
at which a VA examiner opined as to the etiology of the 
Veteran's hearing loss.  The VA examiner did not opine as to 
the etiology of the Veteran's tinnitus.  However, as 
discussed in more detail below, while the Veteran was 
diagnosed with tinnitus on the June 2003 VA examination, the 
competent, credible evidence of record does not indicate that 
the Veteran's tinnitus may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a 
remand for a VA examination as to the etiology of the 
Veteran's tinnitus is not warranted.
  
Finally in this regard, the Veteran's representative 
requested during the hearing that VA obtain the Veteran's 
service personnel records.  However, given the Board's 
findings with respect to the credibility of the Veteran's 
testimony regarding the claimed in-service event, along with 
the fact that the Veteran stated only that he was "written 
up" for not following orders that he could not hear, the 
Board finds that these records are not relevant to the 
Veteran's claim.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. 
Cir. Jan. 4, 2010) (VA's duty to assist did not require it to 
obtain SSA medical records it determined were not relevant).
 
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for 
bilateral hearing loss and tinnitus are thus ready to be 
considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Establishing service connection generally requires 
(1) evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the present disability. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including organic 
diseases of the nervous system, are presumed to have been 
incurred in service if they manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran was diagnosed with bilateral hearing loss and 
tinnitus on the June 2003 VA examination.  June 2003 VA 
audiometric testing reflects that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
50
LEFT
15
10
10
25
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The auditory thresholds greater than 4000 Hertz in each ear 
warrant a finding of a bilateral hearing loss disability.  
The VA examiner also indicated that the Veteran had tinnitus.

The Veteran's claims must be denied, however, because the 
competent, credible evidence reflects that his bilateral 
hearing loss and tinnitus are not related to service, and 
this evidence does not indicate that these disabilities may 
be associated with service.

The July 1965 separation examination report indicated that 
the ears were normal and whispered voice hearing test results 
were normal.  The service treatment records are negative for 
complaints, treatment, or diagnoses of hearing loss or 
tinnitus.  However, the absence of in-service evidence of 
hearing loss or tinnitus is not fatal to either claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 38 C.F.R. § 
3.303(d).

The Veteran is competent to testify to noise exposure, 
difficulty hearing, and ringing in the ears, but this 
testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For the following reasons, the Board finds 
that the Veteran's testimony as to an in-service incident 
involving ear injury and continuity of symptomatology, while 
competent, are not credible when weighed against the other 
evidence of record, including his own statements.  See Barr 
v. Nicholson, 21 Vet. App. at 310 (the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether competent evidence supports a 
finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection).

During the Board hearing, the Veteran indicated that as a 
deck hand aboard ship, he was "not doing what I should have 
been doing that particular day," standing between two 
forward guns when they were fired, was knocked down, and had 
a small amount of blood coming from his ears (p. 3).  He 
indicated that he wanted to seek treatment but was told by 
his superior that he would never get leave if he did so, 
because his superior did not want his "perfect record" 
flawed.  Therefore, according to the Veteran, he never sought 
treatment in service, he lost his hearing for a week, his 
hearing came back, and he has had trouble with his hearing 
since service.

However, during the June 2003 VA examination, the Veteran 
indicated to the examiner that his hearing loss began about 
10-15 years previously, and that he had the tinnitus for at 
least 20 years "although it seems he has always had it."  
The Veteran also noted that he was a deck hand aboard ships 
during service and spent a lot of time chipping paint and 
painting with air guns.  He did not mention the incident 
involving being knocked down by the force of gun blasts or 
any similar incident.  Audiologist P. Lashway's February 2003 
letter, discussed in more detail below, indicates that the 
Veteran stated to her only that as a deck hand he had worked 
with chipping hammers and stood watch around 5 inch guns when 
they were firing and worked around jet aircraft on the flight 
deck, not that he was knocked down by guns firing when he was 
standing in the wrong place.

The Board finds that the Veteran's statements made to the 
private and VA audiologists conducting examinations in 2003 
are more credible than his December 2009 hearing testimony in 
connection with his service connection claims.  The Board 
does not find it plausible that the Veteran would omit 
mention of an incident such as being knocked down by the 
force of gun blasts and bleeding from the ears when 
discussing in-service noise exposure with private and VA 
audiologists.  Therefore, while the Board accepts the 
Veteran's testimony that the Veteran was exposed to some 
noise aboard the ships on which he served, it does not accept 
his testimony that he was knocked down by the force of gun 
blasts, bled from the ears, and experienced hearing problems 
and tinnitus since service.

Given this credibility finding, the Board finds that the 
preponderance of the evidence weighs against a finding that 
the Veteran's current bilateral hearing loss and tinnitus are 
related to service, or that either may be associated with 
service.  The negative separation examination report and the 
passage of many years between discharge from active service 
and documentation of any hearing loss or tinnitus are factors 
that weigh against a claim for service connection. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  (Nor do we hold 
that the Board cannot weigh the absence of contemporaneous 
medical evidence against the lay evidence of record.  
Buchanan v. Nicholson, 451 F.3d 1331 (2006).)  This evidence 
also reflects that an organic disease of the nervous system 
did not manifest within the one-year presumptive period.  
38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, the Veteran 
stated to the VA audiologist that his hearing loss began 10-
15 years previously, and his testimony as to the onset of 
tinnitus - that it began at least 20 years previously but 
that it seemed like he always had it - is ambiguous.

In addition, the medical evidence weighs against the claim.  
The only two opinions as to the etiology of the Veteran's 
hearing loss are those in audiologist Lashway's February 2003 
letter and those expressed by the June 2003 VA examiner.  
Audiologist Lashway noted the Veteran's claimed in-service 
noise exposure of being near chipping hammers, guns, and 
aircraft and his subsequent development of hearing problems 
and tinnitus which he attributed to service.  She also noted 
that the audiometric testing results were difficult to obtain 
because the Veteran had to be reinstructed several times 
regarding his inconsistent response mode.  As to whether the 
Veteran had hearing loss, she concluded, "The best 
consistent responses obtained today indicate that [the 
Veteran ] may have a mild, bilateral, high frequency 'noise' 
dip."  As to the etiology of this possible hearing loss, she 
concluded, "The degree and configuration of [the Veteran's] 
hearing pattern may be consistent with a noise induced 
hearing loss that may be a result of acoustic trauma."

The audiologist who conducted the June 2003 VA examination 
noted the Veteran's general in-service noise exposure 
complaints of chipping paint and painting with an air gun 
while aboard ship.  He noted that while there was no evidence 
in the service treatment records of hearing loss, the tests 
administered at that time would not show a high frequency 
loss due to normal hearing in the lower frequencies; thus, 
the in-service noise exposure "could possibly have caused 
some hearing loss."  The VA audiologist also indicated, as 
noted above, that the Veteran placed the onset of his hearing 
loss to 10-15 years previously.  He also noted the Veteran's 
post-service motorcycle riding during which he wore a helmet 
which provided some ear protection.  He concluded, "Since 
the hearing loss was noticed in the last 10-15 years, in all 
likelihood, the hearing loss progressed gradually over the 
last twenty years and is more attributable to recreational 
noise than service."

The above opinions weigh against a finding of service 
connection.  Terminology equivalent to "may or may not" is 
an insufficient basis for an award of service connection.  
Winsett v. West, 11 Vet. App. 420, 424 (1998).  The only 
statements supporting a relationship between the Veteran's 
hearing loss and service were phrased in such ambiguous 
terminology.  The private audiologist did not definitively 
conclude that the  Veteran had a hearing loss disability 
because of his inconsistent test responses.  She concluded 
only that he "may have a mild, bilateral, high frequency 
'noise' dip."  [The Board notes parenthetically that, based 
on this ambiguous language, it did not list the February 2003 
audiometric results above].  Moreover, she concluded that his 
hearing pattern "may be consistent" with hearing loss due 
to acoustic trauma.  Similarly, the VA audiologist noted only 
that in-service noise exposure "could possibly" have caused 
"some" hearing loss.  The only sufficiently definitive 
opinion was the VA audiologist's statement that "in all 
likelihood" the Veteran's hearing loss was more attributable 
to recreational noise than service.  As the VA audiologist 
gave a detailed explanation of his conclusion based on an 
accurate characterization of the evidence, that opinion is 
entitled to significant probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning).

As to the Veteran's statements of his own opinion that his 
bilateral hearing loss and tinnitus are related to service, 
lay witnesses may, in some circumstances, opine on questions 
of diagnosis and etiology.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" 
to provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).  Clearly, a layman can report 
noticing a decrease in auditory acuity and ringing in the 
ears and that such symptoms followed a particular event.  
However, competent and credibility are different matters.  
The appellant has been an inconsistent historian as to the 
onset and origin of the hearing loss and tinnitus.  In 
addition, the 1965 examination disclosing normal ears and 
acuity of 15/15 in each ear is inconsistent with his post-
service testimony regarding onset and continuity.  The Board 
therefore finds that his report of in-service onset and 
continuity are not credible.  For similar reasons, the Board 
finds that the Veteran's statements as to the etiology of his 
hearing loss and tinnitus lack credibility and are of less 
probative value than those of professionally trained 
audiologists.

Given the above evidence, the Board cannot find that a VA 
examination is warranted as to the etiology of the Veteran's 
tinnitus.  Under the VCAA, VA is obliged to provide an 
examination when the record contains evidence of a current 
disability, the record indicates that the disability may be 
associated with service, and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, supra.  The 
evidence of a link between current disability and service 
must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service, and the 
threshold for finding a link between current disability and 
service is low McLendon, 20 Vet. App. at 83; Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  As noted, while the 
Veteran is competent to testify to the claimed in-service 
incident and continuity of symptomatology, the Board has 
found his testimony on these topics not to be credible.  See 
Barr, 21 Vet. App. at 310 (citing McLendon, 20 Vet. App. at 
84 (competent testimony can be rejected if deemed not 
credible).  For the reasons stated above, the remaining 
evidence does not indicate that the Veteran's tinnitus may be 
associated with service.

Similarly, given the Veteran's lack of credibility with 
regard to this incident, his testimony as to being written up 
in the aftermath of the incident for failing to obey orders 
he could not hear is also not credible.  There is therefore 
no basis for a remand to obtain the Veteran's service 
personnel records, as there is no credible testimony that the 
Veteran was disciplined for failing to obey orders he could 
not hear, and, in any event, no indication that such 
discipline was recorded in his personnel file.  We 
specifically note that the Veteran never reported the hearing 
loss as a cause for his discipline problem.  Therefore, a 
record noting hearing loss would not exist.

For the foregoing reasons, the preponderance of the evidence 
is against the claims for service connection for bilateral 
hearing loss and tinnitus.  The benefit-of-the-doubt doctrine 
is therefore not for application, and these claims must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


